Citation Nr: 1226649	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to April 2000.

This matter came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2009, a Travel Board hearing was held at the RO before the undersigned, who is the Veterans Law Judge rendering the final determination in this case and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7107 (West 2002).  A transcript of that hearing has been associated with the claims file.

These matters were remanded in September 2009 and May 2011.

Entitlement to service connection for left shoulder, right ankle, left knee, and left ankle disabilities were also remanded in September 2009 and May 2011.  In a November 2011 rating decision, the RO granted entitlement to service connection for left knee chondromalacia patella, assigning a 10 percent disability rating effective February 28, 2006 and 40 percent disability rating effective June 21, 2011; left shoulder strain, assigning a 20 percent disability rating effective February 28, 2006; recurrent right ankle sprain, assigning a 10 percent disability rating effective February 28, 2006; and, recurrent left ankle sprain, assigning a 10 percent disability rating effective February 28, 2006.  The grant of service connection for these disabilities constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

In the September 2009 and May 2011 Board Remands, it was noted that the Veteran testified that at the April 2009 Board hearing he was unable to sleep because he was up all night from horrible itchy skin and that the Veteran's service treatment records contain multiple notations concerning treatment for dermatological complaints, including an October 1986 note with a diagnosis of chronic atopic dermatitis and a prescription for medication for itching and difficulty getting to sleep at night.  Based on these considerations, the Board found that a claim for a dermatological condition had been raised by the Veteran.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.").  Such claim of service connection for a skin disability was referred to the RO for appropriate action; however, to date it does not appear that such claim has been adjudicated.  Thus, the Board again refers the claim of service connection for skin disability to the RO for appropriate action.  

The issue of entitlement to service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, headaches had their onset during the Veteran's active service.  


CONCLUSION OF LAW

Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran is seeking service connection for headaches.  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting the benefit sought.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any notice deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), as section 5103(a) notice provisions have been satisfied, and if the Veteran so chooses, he will have an opportunity to initiate the appellate process again should he disagree with the disability rating or effective date assigned to the award.  Then, more detailed obligations arise, the requirements of which are set forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

Criteria & Analysis

The Veteran asserts that he suffers from a headache disability which is due to service, or to his service-connected disabilities.  See 38 C.F.R. § 3.310.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In May 2010, the Veteran underwent a VA examination.  At such examination, the Veteran reported a date of onset of headaches in 1998, and that he "just started getting numerous headaches due to long hours of working hours in the military, treated with medication by the military."  His headache condition had gotten progressively worse since onset.  He reported an occurrence of a headache on a weekly basis but denied the use of medication.  He reported that most attacks are prostrating and last for hours.  The examiner diagnosed headaches and stated that the headaches had "significant effects" on his usual occupation.  The examiner also noted that the his headaches have a "severe" effects on 'chores' and "prevents" participating in 'shopping, exercise, sports, and recreation.'  However, the examiner could not offer an opinion without resorting to mere speculation as the examiner stated that the Veteran's examination was "normal."  

In June 2011, the Veteran underwent a VA examination.  The Veteran reported to the examiner that during an in-service airborne jump he injured his neck, back, and cut his head and he suffered a headache which was treated with medication by a military doctor.  The Veteran reported that his headaches have gotten progressively worse.  The examiner diagnosed chronic headache, but was unable to resolve the etiology without resort to speculation in light of a normal examination.  In February 2012, the examiner reviewed the claims folder.  The examiner opined that the Veteran's chronic headaches are at least as likely as not related to military service.  The examiner's rationale was based on review of the claims folder, medical record, and the Veteran's statement that the claimed condition started and was treated while in the military.

The issue of whether service connection is warranted for headaches turns on whether there is competent medical evidence showing a relationship between the current headaches and service.  Service treatment records do not specifically reflect a head injury as a result of a parachute jump; however, service treatment records are replete with musculoskeletal complaints as a result of parachute jumping.  Likewise, the Veteran's DD Form 214 reflects that he is in receipt of the Parachutist Badge.  The Veteran has undergone two VA examinations, and the June 2011 VA examiner reviewed the claims folder and determined that the Veteran's current chronic headaches are due to service.  In light of the Veteran's assertions that his headaches began in service, and the VA examiner's positive etiological opinion, the Board finds that the evidence is at least in equipoise regarding the claim that headaches had their onset in service.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted.  


ORDER

Entitlement to service connection for headaches is granted.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.

With regard to his claimed eye disability, the Veteran has testified that he had deteriorating vision in his left eye as well as a scratch from being hit in the eye with a branch during service.  

A service treatment record dated in August 1984 reflects complaints of a possible left eye infection for two weeks.  The assessment was conjunctivitis.  A December 1986 service treatment record reflects complaints of eye irritation in the left eye for two days, and the assessment was chalizian left lower lid.  An October 1998 in-service clinical note indicates the presence of some anterior corneal scarring, although it is not clear in which eye.

The September 2009 Board Remand instructed that the Veteran be afforded an examination with a VA ophthalmologist to determine the nature, onset date and etiology of any left eye disability.  

In May 2010, the Veteran underwent a VA examination pertaining to his eye problems; however, such examination was conducted by a physician assistant, and there is no indication that an ophthalmologist even reviewed the examination report for accuracy.  Thus, in May 2011 this matter was remanded to afford the Veteran another VA examination with an ophthalmologist to determine the nature and etiology of his claimed eye disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In November 2011, the Veteran underwent a VA examination with a VA ophthalmologist.  The Veteran's claims folder was not provided to the examiner.  Upon examination, the examiner diagnosed refractive error/presbyopia both eyes; minimal cataracts, both eyes; headaches, rule out ocular basis; rule out peripheral vision loss both eyes.  Based on the claims folder not being available, the examiner was unable to offer an opinion without resorting to mere speculation.  The examiner noted that the Veteran should be scheduled for a careful refraction and possible change in his eye glass correction in both eyes.  As he complains of peripheral visual field loss, he should be scheduled for a formal visual field examination.

In February 2012, the Veteran's claims folder was reviewed by a VA physician who noted that the examination was initially conducted by a VA ophthalmologist.  The ophthalmologist, however denied reviewing the Veteran's service medical records.  The VA physician could not resolve the issue without resort to mere speculation.  The examiner noted that the Veteran was struck in the left eye by a tree limb two times in 1988 and 1990.  The VA physician noted that with regard to the May 2010 VA examination, a definitive ophthalmologic opinion was not possible because a visual field test was required although the remainder of the examination was essentially unremarkable except for refractive error, presbyopia and minimal cataracts.  A field vision test that was performed in October 2011 (not of record) was deemed not indicative of peripheral visual field loss in both eyes in the November 2011 opinion.  (The Board notes that in November 2011, the VA ophthalmologist requested a formal visual field test, indicating that whatever test was given in October 2011 was not sufficient).  

A review of the evidence of record indicates that a formal visual field test is warranted to assist in addressing the etiology of the Veteran's claimed left eye disability.  Thus, appropriate VA examinations should be scheduled, and an etiological opinion should be proffered.  The opinion should include whether the Veteran's diagnosed minimal cataracts are related to service, including any incident of service.  In offering the requested opinions, the examiner should address the November 2011 VA abnormal slit lamp findings of the left eye.  The Veteran's complete records should be reviewed, to specifically include his service medical records.

On Remand, the July 28, 2011 VA examination report and October 3, 2011 VA field vision test should be associated with the claims folder, and any updated VA outpatient treatment records from the Tampa/Orlando VA Medical Centers (VAMC).  Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder the July 28, 2011 VA examination report and October 3, 2011 VA field vision test report, and updated VA outpatient treatment records from the Tampa or Orlando VAMCs.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  The Veteran should be scheduled for a VA examination with an ophthalmologist to ascertain the nature and etiology of the claimed eye disability, to include minimal cataracts.  In association with the VA examination, the Veteran should be scheduled for appropriate testing.  At a minimum a formal visual field testing must be accomplished.  All tests given for the purpose of determining whether the Veteran has a current eye disability should be recorded in the examination report.  It is imperative that the claims folder, to include all service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

(a)  Does the Veteran have a chronic disability of the left eye.  In this regard, the examiner should comment on the diagnosis of minimal cataracts found on November 2011 VA examination, as well as the abnormal slit lamp finding.  For all eye disorders found state whether it is an acquired disability, or a developmental defect.

(b)  If the examiner determines that the Veteran has a developmental defect of the eyes, to include refractory error, was such development defect subject to a superimposed chronic disease or injury during his period of active service?

c)  If the examiner determines that the Veteran has a current acquired disability of the eye, such disability or disabilities should be clearly documented in the examination report.  Thereafter, the ophthalmologist should offer an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that such disability/ies are causally related to service, to include the incidents and treatment noted in service, and/or the alleged incidents that the Veteran reports.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation, including the information needed in order to offer an opinion.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service diagnosis, and lay statements of the Veteran.

3.  After completion of the above, review the expanded record and readjudicate entitlement to service connection for a left eye disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


